—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered March 29, 1995, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s motion to dismiss the indictment on the ground of prearrest delay was properly denied as the delay was reasonable in these circumstances and good cause therefor was shown. Moreover, there was no demonstrable prejudice to defendant (People v Singer, 44 NY2d 241, 252-255; People v Taranovich, 37 NY2d 442; People v Brown, 209 AD2d 233, lv denied 85 NY2d 860). Concur — Ellerin, J. P., Tom, Mazzarelli and Saxe. JJ.